Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 102(a2) as being anticipated by Park et al. (US 2021/0024735).
           Park discloses a thermoplastic composition which in example 1 contains 13 parts of an ASA “A-1” with a 320 nm butyl acrylate core as in applicants “first graft copolymer” of claim 3, 31 parts of ASA “A-2” with 150 nm butyl acrylate core size as in applicants “second graft copolymer” of claim 3, 13 parts SAN “B” as in applicants “second styrene based copolymer” and 43 parts “C” as in applicants “first styrene based copolymer”. It is .


Claims 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2021/0024735) in view of Nowak et al. (US 3446760).
The primary reference does not disclose applicants’ olefin based copolymer of claim 10. However, the secondary reference discloses that applicants ethylene methyl acrylate olefin copolymer may be added at a level of 0.5- 10 parts per hundred parts of an impact modified styrene polymer at column 1, line 52 through column 2, lines 1-2 and note that the olefin copolymer improves gloss and mold release at column 2, lines 53-56. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to add the olefin copolymer of the secondary reference to the composition of the primary reference in the expectation of improving gloss and mold release absent any showing of surprising or unexpected results.

Claim(s) 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a2) as being anticipated by Schulz et al. (US 20200148872).
Paragraph 176-181 disclose a blend of AMSAN as in applicants first styrene based copolymer, SAN as in applicants second styrene based copolymer and ASA with two different particle diameters and wherein the materials are present in applicants amounts.

1, 2 and 4-6 are rejected under 35 U.S.C. 102(a1) as being anticipated by Fischer et al. (US 20190264021), cited by applicants.
Table 2 discloses compositions “F3” and “F12” containing “A-1” SAN (see paragraphs 226-244 for the materials used in Table 2) and “A-4” which is alpha methyl styrene/acrylonitrile and B-I and B-II which is ASA with butyl acrylate core and wherein the ASA’s are of two different particle sizes.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17054731 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the additional features of the reference claims are not excluded by the present claims and the reference claims anticipate the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.

JCM
1-22-22

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765